Citation Nr: 1542287	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-02 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Williams, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for bilateral hearing loss.  

In a June 2012 supplemental statement of the case (SSOC), the RO implicitly reopened the claim by addressing the issue on its merits. However, the question of whether new and material evidence has been received to reopen the Veteran's claim must be addressed in the first instance by the Board. The issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366, (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.  

In July 2015, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. The Veteran provided additional evidence in July 2015 and waived the RO's consideration of the additional evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed November 2002 rating decision denied service connection for bilateral hearing loss based on a lack of evidence establishing that the condition was incurred in or aggravated in military service. 

2. In a rating decision issued in July 2008, the RO reopened the Veteran's claim for service connection for bilateral hearing loss but denied the claim on the merits because the evidence still did not establish that the condition was incurred in or aggravated in military service. 

3. The Veteran filed a notice of disagreement (NOD) with the July 2008 rating decision. The RO issued a statement of the case (SOC) in September 2009, but the Veteran did not submit a substantive appeal to perfect his appeal. Therefore, the July 2008 rating decision is final. 

4. Evidence received since the July 2008 rating decision that denied service connection for bilateral hearing loss is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The November 2002 and July 2008 rating decisions denying service connection for bilateral hearing loss are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.
§§ 3.156, 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the issue of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's service connection claim for bilateral hearing loss was initially denied by a November 2002 rating decision based on a finding that the disability was not incurred during a period of active duty service, within one year of separation from the Veteran's service, or shown to be related to his service. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a), (b).

In February 2008, the Veteran filed a request to reopen his previously denied claim. A July 2008 rating decision reopened the Veteran's claim for service connection for bilateral hearing loss but denied the claim on the merits because the evidence showed that the hearing loss was not caused or aggravated by military service. The Veteran appealed this decision. See August 2008 NOD. However, he did not file a substantive appeal to perfect his appeal after the August 2009 SOC was issued. Therefore, the July 2008 rating decision became final. See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015). 

The Veteran's current appeal stems from an April 2011 request to reopen his previously denied claim of service connection for bilateral hearing loss. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Evidence received since July 2008, the date of the most recent final rating decision, includes a letter from one of the Veteran's private physicians, Dr. E.D.B. stating "it is possible that [the Veteran's] . . . hearing loss was affected by his service in the military." As this letter addresses the basis for the prior denial of the Veteran's claim (i.e. the lack of nexus between the Veteran's hearing loss and military service), the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and therefore, raises a reasonable possibility of substantiating such claim. See Shade, 24 Vet. App. at 117-18. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.  


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted. 


REMAND

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

The Veteran was previously provided a VA examination in June 2008 as part of his then pending claim for service connection for bilateral hearing loss. It was the examiner's opinion that the Veteran's bilateral hearing loss was not caused by or a result of military noise exposure. The examiner opined that the Veteran's bilateral hearing loss was due to his postservive occupational noise exposure and his diagnosis of syphilis, which occurred after service and was known to cause hearing loss. Since then, the Veteran submitted a July 2015 letter from a private physician, Dr. E.D.B., who stated "it is possible that [the Veteran's] . . . hearing loss was affected by his service in the military." (Emphasis Added).  Service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (providing that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   Rather, the nexus element must be substantiated on the basis of the probability that the claimed disability is related to service.  Nevertheless, although the July 2015 opinion is insufficient to substantiate the claim, the opinion is otherwise sufficient to trigger VA's duty to assist the Veteran.  See Mclendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (providing that in regard to medical evidence deemed insufficient to establish a nexus, that evidence, together with other evidence of record, may nevertheless be sufficient for the Board to conclude that it "indicates" that the Veteran's current disability "may be associated" with an in-service injury).  Thus, the Board will afford the Veteran another VA examination and medical opinion to assist him in substantiating his claim. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to be afforded a VA audiological evaluation to determine the likely cause of the Veteran's bilateral hearing loss. The Veteran's claim file must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or better probability) etiologically related to his military service, to include noise exposure.  In so opining, the examiner should do the following:  (i) address theories of delayed/latent onset of hearing loss; and (ii) consider and discuss the July 2015 private opinion. 

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of entitlement to service connection for bilateral hearing loss. If the benefit sought remains denied, issue a SSOC and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
 TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


